DETAILED ACTION

This communication is in response to the Application filed on 29 July 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record includes EP 3885962 (Singh et al.), US 20200257761 (Bull et al.), “Robust Disambiguation of Named Entities in Text” (Hoffart et al.), and WO 2021000676 (Zhu et al.). Singh et al. discloses a method for terminology ranking for use in natural language processing (Singh et al., para [0007]. The pre-processing methods noted here are NLP techniques.), comprising: receiving, at a computing device, a list of terms extracted from a corpus, wherein the list comprises a ranking of the terms based on frequencies of the terms across the corpus (Singh et al., para [0007]. The frequency score is a ranking.); accessing a domain ontology associated with the corpus (Singh et al., para [0007].); and re-ranking, at the computing device, the list based on the domain ontology, wherein the resulting re-ranked list comprises a different ranking of the terms based on relevance of the terms using knowledge from the domain ontology (Singh et al., para [0007]. The revised set of key-terms have been re-ranked.).

Singh et al., though, does not disclose generating, at the computing device, clusters of terms via a trained model adapted to the corpus; and boosting, at the computing device, a rank of at least one term of the re-ranked list based on the clusters to increase a relevance of the at least one term using knowledge from the trained model. Bull et al. is cited to disclose generating, at the computing device, clusters of terms via a trained model adapted to the corpus (Bull et al., para [0033]. This excerpt teaches clustering terms. And, Bull et al., para [0036]. The excerpt teaches a trained model.); and boosting, at the computing device, a rank of at least one term of the re-ranked list based on the clusters to increase a relevance of the at least one term using knowledge from the trained model (Bull et al., para [0035]. Increasing the importance score is boosting the rank of at least one term.). 
Hoffart et al. is cited to disclose loading a generic domain ontology as a knowledge graph (Hoffart et al., sec. 5.2, 1st sentence.); mapping the terms extracted from the corpus to entities of the knowledge graph (Hoffart et al., p. 783, 2nd col., 1st sentence.); identifying a subgraph of the knowledge graph with a highest density of terms mapped to entities (Hoffart et al., p. 783, col. 2, 2nd sentence.); and extracting the subgraph identified as the domain ontology (Hoffart et al., p. 783, col. 2, 2nd sentence.). 

Zhu et al. is cited to disclose linking at least one term of the list to an entity of the domain ontology (Zhu et al., p. 5, highlighted section.); and for each term of the list that is linked to an entity of the domain ontology, boosting a rank of the term and one or more aliases of the term (Zhu et al., p. 5, highlighted section.).

However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“accessing a domain ontology associated with the corpus, wherein the domain ontology is a subgraph of a knowledge graph, and the subgraph comprises highest density of terms of the list mapped to entities of the knowledge graph; 
re-ranking, at the computing device, the list based on the domain ontology, wherein the resulting re-ranked list comprises a different ranking of the terms, and a term of the list and one or more aliases of the term are ranked higher in the re-ranked list if the term maps to an entity of the domain ontology
generating, at the computing device, clusters of terms via a trained model adapted to the corpus; and 
boosting, at the computing device, a rank of at least one term of the re-ranked list based on the clusters to increase a relevance of the at least one term using knowledge from the trained model.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656